            Case 1:20-cv-00852-LM Document 58 Filed 06/21/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

JESSE DREWNIAK,                           )
                                          )
Plaintiff,                                )
                                          )
v.                                        )                   No. 1:20-cv-852-LM
                                          )
                                          )
U.S. CUSTOMS AND BORDER PROTECTION, )
et al.,                                   )
                                          )
Defendants.                               )
_________________________________________)

        PLAINTIFF’S ASSENTED-TO MOTION TO EXTEND DEADLINE FOR
              SUPPLEMENTAL ESI STATEMENT TO JULY 26, 2021

       Pursuant to Rule 7.2 of the Local Rules for the United States District Court for the

District of New Hampshire, Plaintiff requests that the deadline for the parties’ supplemental ESI

statement be extended from June 25, 2021 to July 26, 2021.

       The requested extension will not result in the continuation of any hearing, trial or

conference in this matter. Counsel for the Defendants concurs in this Motion. Due to the nature

of this Motion, no supporting memorandum of law is required

       WHEREFORE, the Parties respectfully request that this Honorable Court:

       A.      Extend the deadline for the Parties’ Supplemental Statement Regarding ESI to
               July 26, 2021; and

       B.      Grant any additional relief that is just and proper.




                                                 1
Case 1:20-cv-00852-LM Document 58 Filed 06/21/21 Page 2 of 3




                    Respectfully submitted,

                    JESSE DREWNIAK,

                    By and through his attorneys affiliated with the American
                    Civil Liberties Union of New Hampshire Foundation, the
                    American Civil Liberties Union of Maine Foundation,
                    and the ACLU Foundation of Vermont,


                    /s/ Gilles Bissonnette
                    Gilles R. Bissonnette (N.H. Bar. No. 265393)
                    SangYeob Kim (N.H. Bar No. 266657)
                    Henry R. Klementowicz (N.H. Bar No. 21177)
                    American Civil Liberties Union of New Hampshire
                    18 Low Avenue
                    Concord, NH 03301
                    Tel. 603.224.5591
                    gilles@aclu-nh.org
                    sangyeob@aclu-nh.org
                     henry@aclu-nh.org

                     /s/ Emma E. Bond*
                     Emma E. Bond
                     Zachary L. Heiden*
                     American Civil Liberties Union of Maine Foundation
                     P.O. Box 7860
                     Portland, Maine 04112
                     Tel. 207.619-8687
                     ebond@aclumaine.org
                     heiden@aclumaine.org

                     Lia Ernst*
                     James Diaz*
                     ACLU Foundation of Vermont
                     90 Main Street
                     Montpelier, VT 05602
                     Tel. 802.223.6304
                     lernst@acluvt.org
                     jdiaz@acluvt.org




                              2
Case 1:20-cv-00852-LM Document 58 Filed 06/21/21 Page 3 of 3




                     Scott H. Harris (N.H. Bar No. 6840)
                     Steven Dutton (N.H. Bar No. 17101)
                     Jeremy Walker (N.H. Bar No. 12170)
                     McLane Middleton
                     900 Elm Street
                     Manchester, NH 03101
                     Tel. 603.628-1459
                     Scott.harris@mclane.com
                     Steven.Dutton@mclane.com
                     Jeremy.Walker@mclane.com

                     Albert E. Scherr (N.H. Bar No. 2268)
                     Professor of Law
                     University of New Hampshire School of Law
                     2 White Street
                     Concord, NH 03301
                     Tel. 603.513.5144
                     Albert.Scherr@law.unh.edu

                     Mark Sisti (N.H. Bar No. 2357)
                     Sisti Law Offices
                     387 Dover Road
                     Chichester, NH 03258
                     Tel. 603.224.4220
                     msisti@sistilawoffices.com




                               3
